Citation Nr: 1528548	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to a compensable initial rating for left eye margin corneal disease 2 staph exotoxin with mild meibomian gland dysfunction

4.  Entitlement to an initial rating greater than 10 percent for left hip femoral acetabular impingement. 

5.  Entitlement to a compensable initial rating for left hand eczema.

6.  Entitlement to a compensable initial rating for right hand eczema.

7.  Entitlement to service connection for an abdominal hernia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2004 to December 2004 and from December 2005 to December 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2015, the Veteran provided testimony at a video conference hearing, before the undersigned Veterans Law Judge.  The transcript of the hearing is of record and reflects the record was held open for 60 days to allow for the submission of additional evidence.  In June 2015, the Veteran submitted additional evidence, in the form of a March 2015 medical letter and a duplicate service treatment record (STR), and waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).

Additionally, evidence subsequent to the most recent, May 2012 statement of the case, issued for the Veteran's right shoulder and left knee claims, have been received by VA.  Specifically, such includes July 2012 VA examinations for eye conditions and hip and thigh conditions.  Neither the Veteran, nor his representative, waived RO review of this additional evidence.  However, in light of the favorable grant for the right shoulder claim, remand for RO consideration of such is not necessary.  With respect to the left knee claim, as such is remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2015 testimony and in March 2015 statements, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative, in conjunction with the Veteran, requested withdrawal of the appeal for entitlement to a compensable initial rating for left eye margin corneal disease 2 staph exotoxin with mild meibomian gland dysfunction.

2.  In March 2015 testimony and in March 2015 statements, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, requested withdrawal of the appeal for entitlement to an initial rating greater than 10 percent for left hip femoral acetabular impingement.

3.  In March 2015 testimony and in March 2015 statements, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, requested withdrawal of the appeal for entitlement to a compensable initial rating for left hand eczema.

4.  In March 2015 testimony and in March 2015 statements, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, requested withdrawal of the appeal for entitlement to a compensable initial rating for right hand eczema.

5.  In March 2015 testimony and in March 2015 statements, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, requested withdrawal of the appeal for entitlement to service connection for an abdominal hernia.

6.  The Veteran's degenerative right shoulder labrum is as likely as not attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a compensable initial rating for left eye margin corneal disease 2 staph exotoxin with mild meibomian gland dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an initial rating greater than 10 percent for left hip femoral acetabular impingement have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to a compensable initial rating for left hand eczema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal for entitlement to a compensable initial rating for right hand eczema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for entitlement to service connection for an abdominal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for service connection for degenerative right shoulder labrum have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).

During the March 2015 Board hearing and in March 2015 statements, the Veteran's representative, in conjunction with the Veteran, withdrew the appeal as to the issues of entitlement to a compensable initial rating for service-connected left eye disability, entitlement to an initial rating greater than 10 percent for service-connected left hip disability, entitlement to a compensable initial rating for left hand eczema, entitlement to a compensable initial rating for right hand eczema, and entitlement to service connection for an abdominal hernia. As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.

II.  Service Connection for a Right Shoulder Disability

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for a right shoulder disability.  Therefore, no discussion of VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran satisfies the existence of the present disability standard with regard to a right shoulder disability.  In April 2010, the Veteran underwent a VA examination.  The April 2010 VA examiner noted a normal right shoulder with one episode of dislocation by history in service.  However, in a March 2015 medical letter, Jong Lee, M.D. provided a diagnosis of degenerative right shoulder labrum.  Thus, the Board finds the Veteran does have current disability for the right shoulder.  The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The Veteran's STRs documented a history of right shoulder problems.  An April 2008 STR diagnosed right shoulder impingement.  An August 2008 STR noted a complaint of right shoulder pain.  In an August 2009 STR, the Veteran checked yes in regard to a painful shoulder, elbow or wrist and stated that his right shoulder was painful and popped.  An August 2009 examination noted chronic shoulder pain for the last year and that the Veteran had physical therapy for such.  An August 2009 STR noted under chronic problems, shoulder strain.  Thus, the element of the incurrence of an in-service injury is met for a right shoulder disability.

In this case, the Veteran is competent to describe the symptoms of right shoulder pain that he is experiencing and when the symptoms onset.  Furthermore, the Veteran is competent to observe that he had right shoulder pain during service coincident with push-ups, pull-ups, and shooting weapons, specifically from putting the butt stock high up on the right shoulder, as reported in March 2015 testimony, as such is within the realm of common observation.  Moreover, the Veteran is competent to report on symptoms, such as pain, as it is based on his experience and personal knowledge and comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran is credible with respect to his assertions of experiencing right shoulder pain in service and since service.  His statements are credible because they are consistent in that he maintains the right shoulder pain began during active service.  Specifically, in his February 2010 application for benefits, the Veteran reported his right shoulder disability onset during service in April 2008.  As noted above, the Veteran further testified, in March 2015, he first noticed symptoms, such as constant pain, with respect to his right shoulder, during active service.  

The Veteran also submitted a March 2015 statement, from Dr. Lee, in which Dr. Lee reported that the Veteran had been having ongoing right shoulder pain since his active military service.  Moreover, the Board notes that the Veteran filed his claim for a right shoulder disability in February 2010, which was within a few months of leaving his last period of active service.  The close temporal proximity between the Veteran's separation from service and his complains of right shoulder pain also weighs in favor of a finding of service-connection and supports the Veteran's statements of experiencing right shoulder pain since service.

Here, the Board finds the Veteran's statements as to the onset of his right shoulder pain to be credible and his statements are accorded significant evidentiary weight.  Moreover, the April 2010 VA examination report did not provide nexus opinion as no diagnosis was found and did not address the subsequent diagnosis by Dr. Lee of degenerative right shoulder labrum.  Thus, the April 2010 VA examination cannot be relied upon for service connection purposes. 

Thus, at the least, the evidence raises reasonable doubt as to whether the Veteran's degenerative right shoulder labrum is etiologically related to service.  When resolving all doubt in the Veteran's favor, the Board finds degenerative right shoulder labrum is etiologically related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990.  Thus, the Board concludes that service connection for degenerative right shoulder labrum is warranted.

ORDER

The appeal for entitlement to a compensable initial rating for left eye margin corneal disease 2 staph exotoxin with mild meibomian gland dysfunction is dismissed.

The appeal for entitlement to an initial rating greater than 10 percent for left hip femoral acetabular impingement is dismissed.

The appeal for entitlement to a compensable initial rating for left hand eczema is dismissed.

The appeal for entitlement to a compensable initial rating for right hand eczema is dismissed.

The appeal for entitlement to service connection for entitlement to service connection for an abdominal hernia is dismissed.

Entitlement to service connection for degenerative right shoulder labrum is granted.

	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran was provided a VA examination in connection with his left knee claim in April 2010; however, the Board concludes that this examination is inadequate for the purpose of adjudicating the Veteran's claim.  After a thorough review of the claims file as well as an interview with and physical examination of the Veteran, the examiner stated that the Veteran had normal bilateral knees with recurrent knee sprain by history.  However, in a March 2015 private medical letter, Jong Lee, M.D. indicated the Veteran had arthritis of the left knee, although it is unclear from the evidentiary record if the diagnosis of arthritis of the left knee had been confirmed by x-ray evidence.  The Board notes that x-rays were not conducted as part of the April 2010 VA examination.  Moreover, the record reflects that the Veteran served in the Southwest Asia/Iraq theater of operations during the Persian Gulf War, and thus service connection may be established if the Veteran exhibits objective indications of a chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness, to include joint pain, that became manifest to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2014).  Thus, on remand, the Veteran must be provided another VA examination to determine the nature and etiology of any left knee disability identified and address whether the Veteran's complaints of left knee pain constitute an objective indication of a diagnosed disability, or a qualifying chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness that cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 5103A(d) (2) (West 2014); 38 C.F.R. § 3.159(c) (4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran stated, during March 2015 testimony, that he received private treatment from Dr. Lee, affiliated the Henry Ford Clinic, located in Canton, Michigan.  In June 2015, the Veteran also submitted a March 2015 letter from Dr. Lee.  Thus, in light of the need to remand the left knee claim for other reasons, as outlined above, the Board finds that the Veteran should also be afforded another opportunity to submit copies of these identified records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Additionally, VA treatment records should be obtained.  The record reflects the Veteran provided statements in February 2010 and March 2010 as well as in March 2015 testimony that he has received treatment for his left knee problems from the VA Ann Arbor Healthcare System beginning in December 2009.  A May 2012 statement of the case listed VA Ann Arbor treatment records as being reviewed, but did not provide dates of such.  The record does not contain any VA treatment records.  Thus, on remand, VA treatment records, from the VA Ann Arbor Healthcare System, to include all associated outpatient clinics, since December 2009, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, in March 2015 testimony, the Veteran reported physical therapy for his left knee during service to include while stationed in Okinawa, Japan.  The Veteran also testified he was placed on restricted duty due to the left knee disability at issue.  Such service treatment records and service personnel records indicating such are not of record.  Accordingly, in order to fulfill the Board's duty to assist, the Veteran's entire service treatment records and service personnel records should be requested and obtained, if available.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, or any other appropriate agency, as necessary to locate any service personnel records and additional service treatment records for the Veteran.  Any records that are received should be associated with the claims folder.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's VA treatment records, from VA Ann Arbor Healthcare System, to include all associated outpatient clinics, since December 2009, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Contact the Veteran to obtain the necessary authorization from the Veteran and then attempt to obtain private treatment records from Dr. Lee, affiliated with the Henry Ford Clinic, located in Canton, Michigan, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any left knee disability diagnosed proximate to the appeal or during the pendency of the appeal.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail, including whether the Veteran has arthritis of the left knee.  Any indicated diagnostic tests and studies must be accomplished, to include X-ray and/or MRI testing.   

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any identified disability of the left knee, to include arthritis, is related to active service.

If a diagnosis cannot be rendered concerning the Veteran's left knee, the VA examiner must state whether the Veteran's left knee pain is a symptom of a diagnosable disorder, a manifestation of undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, or none of these. 

Additionally, the examiner should give consideration to the Veteran's March 2015 testimony that his left knee symptoms onset during service and continued since service and his theory that his left knee problem is related to carry heavy backpacks, running in boots and hiking during service.

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Such illness includes joint pain and fibromyalgia.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


